internal_revenue_service number release date index number department of the treasury washington dc in re person to contact telephone number refer reply to cc psi 9-plr-133910-03 date date legend taxpayer spouse trust agreement trust trust trust company accounting firm date date date date year year a b dear this is in response to your letter dated date and subsequent correspondence in which you requested on behalf of the taxpayer an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make allocations of taxpayer’s generation-skipping_transfer gst tax exemption to transfers to an irrevocable_trust a summary of the facts and representations submitted is as follows on date plr-133910-03 taxpayer’s spouse spouse executed a_trust agreement trust agreement that provides that the initial trust property be divided into three equal shares and held as three separate trusts for the benefit of each of taxpayer and spouse's three children trust sec_1 and article second paragraph a of trust agreement provides the trustees of trust sec_1 and with the discretion to distribute trust net_income and principal to the child for whom the trust was established primary beneficiary and the primary beneficiary’s issue there is no requirement to equalize distributions among beneficiaries any undistributed_net_income is to be added to principal article second paragraph b provides that upon the primary beneficiary’s death his or her trust’s remaining property is to be distributed as the primary beneficiary appoints in his or her will among spouse's issue other than the primary beneficiary trust property not effectively appointed is to be distributed to the primary beneficiary’s issue by right of representation if any if none to spouse's then living issue by right of representation any trust property passing to a person under age is to be held in further trust and administered in accordance with article third under article third the trustees of a_trust established for a beneficiary under age have the discretion to distribute trust net_income and principal to the beneficiary the beneficiary is to receive one-third of the trust’s net_income and principal upon attaining age one-half of the trust’s net_income and principal upon attaining age and the remaining trust net_income and principal upon attaining age in the event the beneficiary dies prior to attaining age the trust’s property is to be distributed as the beneficiary appoints in a will executed after spouse's death trust property not effectively appointed is to be distributed to the beneficiary’s living issue by right of representation if any if none to the living issue of the beneficiary’s ancestor who was spouse's child by right of representation if any if none to spouse's living issue by right of representation article third further provides that the trusts are to terminate no later than years after the death of the survivor of all persons named in the trust agreement and their issue who were alive on date taxpayer has represented that in year sec_1 and she relied upon accounting firm to prepare her individual tax returns taxpayer also relied on the family’s tax estate_planning and financial advisor to provide accounting firm with the necessary information in order for accounting firm to prepare her individual tax returns on date in year spouse transferred a shares of company stock to each of the three trusts on date in year spouse transferred b shares of company stock to each of the three trusts taxpayer retained accounting firm to prepare her form_709 united_states gift and generation-skipping_transfer_tax return for year and year on these returns taxpayer elected to treat spouse's transfers in year sec_1 and as being made plr-133910-03 one-half by each pursuant to sec_2513 through an oversight the tax professionals retained by taxpayer failed to allocate taxpayer's gst_exemption to the transfers made to trust sec_1 and on date sec_2 and on date spouse’s attorney who drafted the trust agreement discovered the failure to allocate taxpayer’s gst_exemption to the transfers to the trusts taxpayer represents that she currently has sufficient gst_exemption to allocate to the transfers made on date and date taxpayer requests an extension of time under sec_2642 and sec_301_9100-3 to allocate her gst_exemption to the transfers to trust sec_1 and on date sec_2 and and a ruling that such allocations will be based on the value of the property transferred to trust sec_1 and on date sec_2 and law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 as applicable to transfers during year and year sec_2642 provides in relevant part that if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 deemed allocations to certain lifetime direct skips - plr-133910-03 a the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of the gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of the gst tax notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regul atory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under plr-133910-03 the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of sixty days from the date of this letter to allocate her available gst_exemption to the transfers to trust sec_1 and on date sec_2 and the allocations will be effective as of date sec_2 and and will be made based on the value of the property transferred to the trusts as of the dates of the transfers the allocations should be made on supplemental form sec_709 for year sec_1 and and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 two copies are enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding the value of plr-133910-03 property spouse transferred to trust sec_1 and on date sec_2 and for federal transfer_tax purposes in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer this ruling is directed only to taxpayer the party requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes two copies of this letter cc
